--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

TERMINATION OF DIRECTOR COMPENSATION BENEFITS AGREEMENT AND ACKNOWLEDGEMENT OF
RELINQUISHMENT OF DIRECTOR COMPENSATION BENEFITS ACCRUED THEREUNDER


THIS TERMINATION OF DIRECTOR COMPENSATION BENEFITS AGREEMENT AND ACKNOWLEDGEMENT
OF RELINQUISHMENT OF DIRECTOR COMPENSATION BENEFITS ACCRUED THEREUNDER
(hereinafter “Termination and Relinquishment”) is entered into as of June 30,
2010 (“Effective Date”), by and between Sonoma Valley Bank, a California
Corporation (hereinafter the “Company”) and the director designated below
(“Participant Director”).
 
WHEREAS, the Participant Director is or was a member of the Board of Directors
of Sonoma Valley Bancorp and/or the Company and not also an officer or employee
of the Company;
 
WHEREAS, the Company had previously entered into director compensation benefits
agreements with various individual directors (individually and collectively
referred to as the “Director Compensation Agreement(s)”), and the Participant
Director had previously been selected to participate by entering into a Director
Compensation Agreement in the form of that certain Director Compensation
Benefits Agreement, dated January 1, 2001.
 
WHEREAS, the Company, with approval of Board of Directors, has determined that
it is in the best interests of the Company to terminate the Director
Compensation Agreement(s) (“Director Agreement Termination”).
 
WHEREAS, in connection with the Director Agreement Termination, as of the
Effective Date the Participant Director desires to voluntarily relinquish any
Director Benefits that would otherwise be payable to the Participant Director
pursuant to the terms of the applicable Director Compensation Agreement, accrued
or un-accrued, and to voluntarily relinquish, forfeit, and surrender any and all
existing unvested and unpaid rights or benefits that may have accrued to the
Participant Director as a result of having participated in such Director
Compensation Agreement; and
 
WHEREAS, the Company, simultaneously with the Director Agreement Termination,
desires to acknowledge the Participant Director’s voluntary relinquishment of
all Director Benefits payable to the Participant Director pursuant to the
applicable Director Compensation Agreement.
 
NOW THEREFORE, the Company and the Participant Director hereby agree to the
following:
 
I.           Definitions.  Unless otherwise provided in this Termination and
Relinquishment, the capitalized terms herein shall have the same meaning as
under the applicable Director Compensation Agreement and any amendments thereto.
 
II.           Termination of Director Compensation Agreement. The Director
Compensation Agreement, along with all obligations and duties arising thereunder
(except as may be otherwise described in this Termination and Relinquishment),
is terminated in its entirety, effective as of the Effective Date.  Upon such
Director Agreement Termination, no further benefits shall accrue or vest under
the Director Compensation Agreement.
 
 
 

--------------------------------------------------------------------------------

 
III.           Termination of Further Participation.  As a result of the
Director Agreement Termination as set forth above, the undersigned Participant
Director hereby ceases to be a participant in the Director Compensation
Agreement  for purposes of the accrual of any additional or supplemental
Director Benefit from and after the Effective Date, and to accrue any additional
benefits under the Director Compensation Agreement  that would otherwise accrue
on or after the Effective Date, regardless of any Director Benefits indicated in
the Director Compensation Agreement  .
 
IV.           Relinquishment of Accrued Benefits.  In connection with the
Director Agreement Termination, as of the Effective Date, the Participant
Director hereby voluntarily and without consideration, irrevocably relinquishes,
forfeits and surrenders any and all right, title and interest in and to any and
all accrued Director Benefit payments that would otherwise be payable to the
Participant Director pursuant the terms of the applicable Director Compensation
Agreement and further agrees that as of the Effective Date the Participant
Director relinquishes, forfeits, and surrenders any and all unpaid, un-accrued
or unvested benefits or rights that would have otherwise been payable to the
Participant Director pursuant to the terms of the Director Compensation
Agreement  if he or she had remained a participant under the Director
Compensation Agreement  or which would otherwise vest or be paid on or after the
Effective Date.  The Participant Director acknowledges and agrees that as of the
Effective Date, he or she shall have relinquished, forfeited and surrendered all
rights or benefits that would have otherwise accrued to or been payable to the
Participant Director pursuant to the terms of the Director Compensation
Agreement .
 
V.           Relinquishment Voluntary and Without Consideration.  The Company
and Participant Director hereby acknowledge and agree that the Participant
Director’s relinquishment, forfeiture and surrender of any and all rights
payable to the Participant Director pursuant to the terms of the Director
Compensation Agreement as set forth in this Termination and Relinquishment
constitute the voluntary relinquishment of all of the Participant Director’s
rights and benefits otherwise accrued or payable pursuant the terms of the
Director Compensation Agreement (the “Participant's Relinquishment”).  The
Company and Participant Director further acknowledge and agree that the
Participant’s Relinquishment was the voluntary act of the Participant Director,
and was made with out any consideration or offset of any payment otherwise
payable to the Participant Director by the Company or any related party thereto.
 
VI.           Release of Claims.  In consideration of the rights granted herein,
Participant Director, for himself and his successors and assigns and
beneficiaries, hereby releases and forever discharges the Company from any and
all manner of actions, causes of action, in law or in equity, suits, debts,
liens, contracts, agreements, promises, liabilities, claims, demands, damages,
losses, sums of money, defenses, costs or expenses of any nature whatsoever,
Participant Director might otherwise have, whether known or unknown, suspected
or unsuspected, fixed or contingent (collectively, “Claims”), which now exist or
which may hereafter come into existence relating to the Director Compensation
Agreement(s).


A.           Civil Code Section 1542 Waiver.  Participant Director certifies
that he has read the following provisions of California Civil Code section 1542
and has had the meaning and effect of this provision explained by legal counsel:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


 
 

--------------------------------------------------------------------------------

 
B.           Acknowledgement of Release.  Participant Director acknowledges that
the release contained above constitutes a waiver of, and does hereby expressly,
knowingly, and voluntarily waives and relinquishes to the fullest extent
permitted by law, each and all of the provisions of California Civil Code
section 1542.  Participant Director understands and acknowledges that the
significance and consequence of this waiver of California Civil Code
section 1542 is that, even if he should eventually suffer additional damages
arising out of the facts referred to in this Termination and Relinquishment, he
will not be able to make any claim for those damages against any other party
hereto.  Furthermore, Participant Director acknowledges that he intends these
consequences even as to claims for damages that may exist as of the date of this
Termination and Relinquishment but which he does not know exist, and which, if
known, would materially affect the decision to execute this Termination and
Relinquishment, regardless of whether the lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.
 
VII.           Acknowledgement.  The Participant Director hereby acknowledges
that he or she has read and understands this Termination and Relinquishment and
the Participant Director Agreement, and understands that by terminating
participation in the Director Compensation Agreement, Participant Director shall
be irrevocably and forever forfeiting any right, title or interest to any vested
or unvested rights or benefits under the  Director Compensation Agreement.
 
VIII.           Advice of Counsel.  Participant Director acknowledges that he or
she has been advised by Company to seek independent legal counsel, including tax
counsel, regarding Participant Director’s entry into this Termination and
Relinquishment, including the forfeiture of benefits and waiver of
claims.  Neither Company nor Company’s counsel have provided legal or tax advice
to the Participant Director.
 
IX.           Successors and Assigns.  This Termination and Relinquishment shall
inure to the benefit of, and be binding upon, the Company, its successors and
assigns, and the Participant Director.
 
X.           Governing Law.  This Termination and Relinquishment shall be
governed by and construed under the laws of the state of California.
 
XI.           Counterparts.  This Termination and Relinquishment may be executed
in one or more counterparts each of which is legally binding and enforceable.
 


 Director:___________________________                                                                           __________________________
       (Signature)                                                                  (Date)
 
 
Authorized Representative
Of Sonoma Valley
Bank:                                           By:  _____________________                                                      Title:_____________
 
Date:  _________________
 
Witness: __________________________
 
Witness: __________________________


